Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS FIRST QUARTER SALES AND EARNINGS Pennsauken, NJ, January 23, 2017 - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the first quarter ended December 24, 2016. Sales increased 1% to $225.6 million from $222.8 million in last year’s first quarter. Net earnings increased 4% to $13.5 million in the current quarter from $13.0 million last year. Earnings per diluted share increased 4% to $.72 for the first quarter from $.69 last year. Operating income increased 5% to $19.3 million in the current quarter from $18.4 million in the year ago quarter. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Overall, we are satisfied with our results for the quarter. Our food service business did particularly well led by strong sales of soft pretzels.” J&J Snack Foods Corp.is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, BAVARIAN BAKERY and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, PHILLY SWIRL, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, CALIFORNIA CHURROS and TIO PEPE’S churros, PATIO Burritos and other handheld sandwiches, THE FUNNEL CAKE FACTORY funnel cakes, and several cookie brands within COUNTRY HOME BAKERS. For more information, please visit us at www.jjsnack.com . *MINUTE MAID is a registered trademark of The Coca-Cola Company J & J SNACK FOODSCORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended December 24, December 26, Net Sales $ 225,570 $ 222,850 Cost of goods sold 159,675 159,015 Gross Profit 65,895 63,835 Operating expenses Marketing 20,335 19,629 Distribution 18,164 18,256 Administrative 8,098 7,690 Other general income ) ) Total Operating Expenses 46,568 45,475 Operating Income 19,327 18,360 Other income (expense) Investment income 1,227 1,160 Interest expense & other ) ) Earnings before income taxes 20,528 19,488 Income taxes 6,988 6,510 NET EARNINGS $ 13,540 $ 12,978 Earnings per diluted share $ 0.72 $ 0.69 Weighted average number of diluted shares 18,787 18,839 Earnings per basic share $ 0.72 $ 0.69 Weighted average number of basic shares 18,686 18,687 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) December 24, September 24, (unaudited) Assets Current assets Cash and cash equivalents $ 140,966 $ 140,652 Marketable securities held to maturity 26,017 13,539 Accounts receivable, net 98,325 Inventories 88,684 Prepaid expenses and other 8,141 13,904 Total current assets 362,851 355,104 Property, plant and equipment, at cost Land 2,482 2,512 Buildings 26,741 26,741 Plant machinery and equipment 228,356 227,614 Marketing equipment 279,785 278,299 Transportation equipment 7,589 7,637 Office equipment 22,618 22,136 Improvements 34,898 34,750 Construction in progress 7,948 5,356 Total Property, plant and equipment, at cost 610,417 605,045 Less accumulated depreciation and amortization 424,285 420,832 Property, plant and equipment, net 186,132 184,213 Other assets Goodwill 86,442 86,442 Other intangible assets, net 40,711 41,819 Marketable securities held to maturity 86,025 90,732 Marketable securities available for sale 29,362 29,465 Other 2,650 2,712 Total other assets 245,190 251,170 Total Assets $ 794,173 $ 790,487 Liabilities and Stockholders' Equity Current Liabilities Current obligations under capital leases $ 358 $ 365 Accounts payable 63,149 62,026 Accrued insurance liability 10,286 10,119 Accrued liabilities 6,954 6,161 Accrued compensation expense 11,396 16,340 Dividends payable 7,852 7,280 Total current liabilities 99,995 102,291 Long-term obligations under capital leases 1,151 1,235 Deferred income taxes 48,106 48,186 Other long-term liabilities 738 801 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,697,000 and 18,668,000 respectively 27,060 25,332 Accumulated other comprehensive loss ) ) Retained Earnings 631,745 626,057 Total stockholders' equity 644,183 637,974 Total Liabilities and Stockholders' Equity $ 794,173 $ 790,487 J & J SNACK FOODSCORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three months ended December 24, December 26, Operating activities: Net earnings $ 13,540 $ 12,978 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 8,728 8,170 Amortization of intangibles and deferred costs 1,183 1,455 Share-based compensation 748 518 Deferred income taxes ) ) Loss on sale of marketable securities - 109 Other 222 89 Changes in assets and liabilities net of effects from purchase of companies Decrease in accounts receivable 10,527 Increase in inventories ) ) Decrease in prepaid expenses 5,747 3,141 Decrease in accounts payable and accrued liabilities ) ) Net cash provided by operating activities 26,400 20,918 Investing activities: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 475 1,198 Proceeds from disposal of property and equipment 645 581 Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock - ) Proceeds from issuance of stock 980 640 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents 314 ) Cash and cash equivalents at beginning of period 140,652 133,689 Cash and cash equivalents at end of period $ 140,966 $ 111,922 Three months ended December 24, December 26, (unaudited) (in thousands) Sales to External Customers: Food Service Soft pretzels $ 41,494 $ 38,699 Frozen juices and ices 7,479 8,315 Churros 14,438 13,936 Handhelds 7,479 6,146 Bakery 75,279 76,601 Other 4,128 3,055 Total Food Service $ 150,297 $ 146,752 Retail Supermarket Soft pretzels $ 8,944 $ 8,740 Frozen juices and ices 9,851 9,064 Handhelds 3,450 3,875 Coupon redemption ) ) Other 633 155 Total Retail Supermarket $ 21,619 $ 21,260 Frozen Beverages Beverages $ 28,276 $ 28,070 Repair and maintenance service 18,091 17,763 Machines sales 7,039 8,732 Other 248 273 Total Frozen Beverages $ 53,654 $ 54,838 Consolidated Sales $ 225,570 $ 222,850 Depreciation and Amortization: Food Service $ 5,732 $ 5,385 Retail Supermarket 278 286 Frozen Beverages 3,901 3,954 Total Depreciation and Amortization $ 9,911 $ 9,625 Operating Income : Food Service $ 17,054 $ 15,902 Retail Supermarket 1,046 1,090 Frozen Beverages 1,227 1,368 Total Operating Income $ 19,327 $ 18,360 Capital Expenditures: Food Service $ 6,587 $ 8,084 Retail Supermarket 82 156 Frozen Beverages 4,730 5,064 Total Capital Expenditures $ 11,399 $ 13,304 Assets: Food Service $ 594,963 $ 546,264 Retail Supermarket 22,128 23,099 Frozen Beverages 177,082 172,275 Total Assets $ 794,173 $ 741,638 Results of Operations Net sales increased $2,720,000 or 1% to $225,570,000 for the three months ended December 24, 2016 compared to the three months ended December 26, 2015. FOOD SERVICE Sales to food service customers increased $3,545,000 or 2% in the first quarter to $150,297,000. Soft pretzel sales to the food service market increased 7% to $41,494,000 in the first quarter due primarily to higher sales to restaurant chains, convenience stores and school food service. Frozen juices and ices sales for the quarter were down 10% to $7,479,000 primarily because of lower sales to school food service and warehouse club stores. We expect sales to one school district, which accounted for roughly 1/2 of the 10% sales decline, to resume in the second quarter. Churro sales to food service customers increased 4% to $14,438,000 in the first quarter with sales increases and decreases throughout our customer base. Sales of bakery products decreased $1,322,000 or 2% in the first quarter to $75,279,000 as sales decreases to three customers of about $5.5 million were largely offset by increased sales to three other customers of about $3.8 million. We expect sales to two customers whose sales were down $2.9 million to level off or begin to increase in the second quarter. Sales of handhelds increased $1,333,000, or 22%, with sales increases to four customers accounting for about 2/3 of the increase. Sales of funnel cake products increased $1,147,000, or 42%, primarily due to increased sales to school food service. Sales of new products in the first twelve months since their introduction were approximately $7 million in this quarter. Price increases had a marginal impact on sales in the quarter and net volume increases, including new product sales as defined above, accounted for approximately $5 million of sales in the quarter. Operating income in our Food Service segment increased from $15,902,000 to $17,054,000 in the quarter. Operating income for the quarter increased primarily because of strong sales increases in soft pretzels, churros, funnel cake and handhelds as well as by improved operations and lower ingredient costs. On January 3, 2017, we acquired Hill & Valley Inc., a premium bakery located in Rock Island, IL., for approximately $31 million. Hill & Valley, with sales of over $45 million annually, is a manufacturer of a variety of pre-baked cakes, cookies, pies, muffins and other desserts to retail in-store bakeries. Hill & Valley is a leading brand of Sugar Free and No Sugar Added pre-baked in-store bakery items. Additionally, Hill & Valley sustains strategic private labeling partnerships with retailers nationwide. RETAIL SUPERMARKETS Sales of products to retail supermarkets increased $359,000 or 2% to $21,619,000 in the first quarter. Soft pretzel sales for the first quarter were up 2% to $8,944,000 due primarily to the benefit of increased couponing. Sales of frozen juices and ices increased $787,000 or 9% to $9,851,000 in the first quarter with sales increases and decreases across our product lines. Coupon redemption costs, a reduction of sales, increased 119% or about $685,000 for the quarter. Handheld sales to retail supermarket customers decreased 11% to $3,450,000 in the quarter as sales of this product line continues its long term downward trend. Sales of new products in the first twelve months since their introduction were approximately $500,000 in this quarter. Price increases had a marginal impact on sales in the quarter and net volume changes, including new product sales as defined above and net of increased coupon costs, had essentially no impact on sales in the quarter. Operating income in our Retail Supermarkets segment decreased from $1,090,000 to $1,046,000 in the quarter primarily because of higher coupon and advertising expenses, but which were largely offset by the benefit of increased product sales. FROZEN BEVERAGES Frozen beverage and related product sales decreased 2% to $53,654,000 in the first quarter. Beverage related sales alone were up 1% in the quarter. Gallon sales were essentially the same as in last year’s first quarter. Service revenue increased 2% to $18,091,000 in the first quarter with sales increases and decreases throughout our customer base. Sales of beverage machines, which tend to fluctuate from year to year while following no specific trend, were $1,693,000 or 19% lower in the three month period. The approximate number of company owned frozen beverage dispensers was 52,200 and 51,600 at December 24, 2016 and September 24, 2016, respectively. Operating income in our Frozen Beverage segment was $1,227,000 in this year’s quarter compared to $1,368,000 last year. Overall lower sales were the main cause of the slight decrease in operating income. CONSOLIDATED Gross profit as a percentage of sales improved to 29.21% in this year’s three month period from 28.64% last year. The increase resulted from increased sales of other than bakery products in our food service business along with lower ingredient costs and improved operating efficiencies. Total operating expenses increased $1,093,000 in this quarter and as a percentage of sales increased from 20.4% to 20.6%. Marketing expenses increased to 9.01% of sales from 8.81%, distribution expenses decreased to 8.05% of sales from 8.19% and administrative expenses increased to 3.59% of sales from 3.45%. Marketing expenses increased as a percent of sales primarily because of increased spending in our retail supermarket business. Operating income increased $967,000 or 5% to $19,327,000 in the first quarter as a result of the aforementioned items. Investment income increased by $67,000 in the quarter as our holdings of marketable securities increased about 12% from a year ago. The effective income tax rate has been estimated at 34% for this year’s quarter and 33% for last year’s quarter. We are estimating an effective income tax rate of approximately 35-1/2% for the year. Both years’ quarter’s rate benefited by an unusually high tax benefit on share based compensation. We expect such benefit as a percentage of taxable income to be lower the balance of this year. Net earnings increased $562,000 or 4% in the current three month period to $13,540,000 as a result of the aforementioned items. There are many factors which can impact our net earnings from year to year and in the long run, among which are the supply and cost of raw materials and labor, insurance costs, factors impacting sales as noted above, the continuing consolidation of our customers, our ability to manage our manufacturing, marketing and distribution activities, our ability to make and integrate acquisitions and changes in tax laws and interest rates. The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ##
